106 F.3d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry J. PERCIVAL, Petitioner-Appellant,v.Charles D. MARSHALL, Warden Respondent-Appellee.
No. 96-15724.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Larry Joe Percival appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition for writ of habeas corpus challenging his 1989 state conviction and 48-year sentence imposed following the jury's guilty verdict for kidnapping, sexual battery, five counts of forcible oral copulation, penetration with a foreign object, and two counts of sodomy.  Percival contends that:  (1) his trial counsel was ineffective, (2) the prosecutor committed misconduct, (3) he was subjected to an improper line-up, (4) there was juror misconduct during his trial, and (5) the trial judge gave erroneous jury instructions.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We have reviewed the record and affirm for the reasons set forth by the district court in its March 7, 1996 order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Percival's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3